Hawes, Justice.
This is an appeal from the denial of a habeas corpus. Appellant represents himself. His brief fails to comply with the provisions of Rule 16, Par. 3, of the Rules of the Supreme Court in that Part 1 thereof nowhere contains a succinct statement of the issues of law as made by the error enumerated, nor does it contain any reference to the part or parts of the record and transcript of the evidence relied upon in support of the contentions of appellant. Appellant’s basic contention is that he was denied effective assistance of counsel on the trial *292of the case. Attached as an exhibit to the reporter’s transcript transmitted to this court is a copy of the transcript of the trial. The reporter’s transcript including that exhibit totals some 195 pages. Whether appellant was denied effective assistance of counsel upon the trial of this case, or whether the failure of counsel to appeal after the appellant was convicted and sentenced to life imprisonment was an exercise of such poor judgment under the circumstances as to warrant a conclusion that the appellant’s constitutional rights were denied him are questions whose solution depends upon an examination of the evidence. However, "Under these circumstances this court will not undertake an aimless search of the record or a general reading of the evidence in toto in order to ascertain if the contentions of the appellant are meritorious.” Law v. Smith, 226 Ga. 298, 299 (174 SE2d 893). Accordingly, the judgment appealed from must be affirmed. See Hicks v. Maple Valley Corp., 223 Ga. 577 (156 SE2d 904); Wallis v. Maddox, 223 Ga. 626 (157 SE2d 456); Estes v. Perkins, 225 Ga. 268 (167 SE2d 588); Clark v. Perrin, 225 Ga. 571 (170 SE2d 236); Bassett v. Smith, 226 Ga. 10 (172 SE2d 407).
Submitted December 14, 1970
Decided February 15, 1971.
John W. Bailey, pro se.

Judgment affirmed.


All the Justices concur.